[Cite as In re D.Z.F., 2020-Ohio-5246.]
               IN THE COURT OF APPEALS
           FIRST APPELLATE DISTRICT OF OHIO
                HAMILTON COUNTY, OHIO



IN RE: D.Z.F.                                    :   APPEAL NO. C-200260
                                                     TRIAL NO. F11-1414 X

                                                 :      O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 10, 2020




Jon R. Sinclair, for Appellant Mother,

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alyssa M. Miller,
Assistant Prosecuting Attorney, for Appellee Hamilton County Department of Job
and Family Services,

ProKids, Inc., and Paul Hunt, Guardian ad Litem for D.F. and K.F.
                      OHIO FIRST DISTRICT COURT OF APPEALS



CROUSE, Judge.

       {¶1}     Mother appeals from the judgment of the Hamilton County Juvenile

Court granting permanent custody of one of her children, D.F., to the Hamilton

County Department of Job and Family Services (“HCJFS”), and awarding legal

custody of one of her children, K.F., to J.M.        The juvenile court ordered the

termination of mother’s parental rights as to D.F. and custodial rights as to K.F.

based on a chronic history of employment and housing problems. Because the

juvenile court did not err in determining the best interest of the children, we affirm

its judgment.

                              I. Facts and Procedure

       {¶2}     Mother initially came before the juvenile court in 2017 due to reports

of physical abuse. On August 24, 2017, HCJFS received a report of physical abuse

committed by mother against one of her children, K.C. Mother had been arrested for

domestic violence and assault, and detained in the Hamilton County Justice Center.

HCJFS subsequently placed six of mother’s children on an out-of-home safety plan

with a relative. On August 31, 2017, mother was convicted of domestic violence and

released from the Justice Center.

       {¶3}     On September 22, 2017, HCJFS received another report of physical

abuse committed by mother. Mother had picked up her children to take them to

school. During the drive, mother and two of her children began physically fighting

K.C. K.C. jumped out of the car and ran to his paternal grandmother’s house. K.C.

reported that mother started the fight because “he put her in jail.” HCJFS requested

an ex parte emergency grant of interim custody of mother’s children, which the

juvenile court granted via telephone emergency order.




                                           2
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}   On September 25, 2017, HCJFS filed for temporary custody based in

part on the reports of physical abuse, and in part on general concerns of inadequate

parental care. HCJFS also alleged that the children were abused, neglected, and

dependent. The magistrate granted temporary custody of the children to HCJFS.

D.F. was placed in a foster home and K.F. was placed with his then-alleged father,

J.M. The juvenile court later adjudicated the children neglected and dependent.

       {¶5}   HCJFS established a case plan to reunify D.F. and K.F. with mother.

The case plan required mother to complete parenting classes, attend individual

therapy, regularly visit her children, participate in random drug screens, and

maintain stable housing and income.      Mother successfully completed parenting

classes and initiated individual therapy on her own volition.     However, mother

struggled to meet the other goals. Mother cancelled several visits and self-reported

the use of marijuana. In addition, mother could not maintain stable employment or

housing. Mother testified that she intermittently held employment as a home health

aide. However, employment could not be verified by HCJFS. Mother also testified

that she was twice evicted and could not afford independent housing. Throughout

the pendency of the case, mother resided temporarily with various family members.

       {¶6}   On August 9, 2019, HCJFS filed a motion to modify temporary custody

of D.F. to permanent custody.      Six days later, it filed a motion to terminate

temporary custody of K.F. and award legal custody to J.M. Although genetic testing

had excluded him as the biological father, J.M. nonetheless petitioned for legal

custody of K.F.

       {¶7}   A three-day hearing was conducted before the magistrate on the

simultaneous motions for permanent custody and legal custody.         Based on the

evidence presented, the magistrate granted permanent custody of D.F. to HCJFS and



                                         3
                     OHIO FIRST DISTRICT COURT OF APPEALS



legal custody of K.F. to J.M. Following mother’s timely objections, the juvenile court

adopted the magistrate’s decision.

       {¶8}   Mother now appeals the juvenile court’s decision and raises one

assignment of error, challenging the court’s best-interest findings.

                         II. Permanent Custody of D.F.

       {¶9}   First, mother argues that the juvenile court erred by granting

permanent custody of D.F. to HCJFS.            Although the juvenile court made the

appropriate findings, mother contends that these findings were based upon

insufficient evidence or against the manifest weight of the evidence.

       {¶10} A juvenile court’s determination on a motion for permanent custody

must be supported by clear and convincing evidence. In re W.W., 1st Dist. Hamilton

Nos. C-110363 and C-110402, 2011-Ohio-4912, ¶ 46. In reviewing a sufficiency

challenge, we must determine if the juvenile court had sufficient evidence before it to

satisfy each element. In re A.B., 1st Dist. Hamilton Nos. C-150307 and C-150310,

2015-Ohio-3247, ¶ 15. In reviewing a manifest-weight challenge, we must examine

the record and determine whether the evidence on each element satisfies the clear-

and-convincing standard. Id.

       {¶11} Under R.C. 2151.414(B), the juvenile court may grant a motion for

permanent custody if it finds that one of the five conditions set forth in R.C.

2151.414(B)(1) applies and that permanent custody is in the best interest of the child.

       {¶12} Here, mother raises no challenge to the juvenile court’s 12-of-22

finding under R.C. 2151.414(B)(1)(d). She challenges only the juvenile court’s

determination that a grant of permanent custody was in D.F.’s best interest.

       {¶13} In determining the best interest of the child, the juvenile court must

consider all relevant factors, including, but not limited to: (a) “[t]he interaction and



                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS



interrelationship of the child with the child’s parents, siblings, relatives, foster

caregivers and out-of-home providers”; (b) “[t]he wishes of the child”; (c) “[t]he

custodial history of the child”; (d) “[t]he child’s need for a legally secure permanent

placement and whether that type of placement can be achieved without a grant of

permanent custody to the agency”; and (e) “[w]hether any of the factors in divisions

(E)(7) to (11) of this section apply in relation to the parents and child.”          R.C.

2151.414(D)(1).

       {¶14} In this case, the juvenile court walked through each of the R.C.

2151.414(D)(1) factors and documented sufficient evidence that granting permanent

custody to HCJFS was in D.F.’s best interest. With respect to the child’s interaction

and interrelationship with others (R.C. 2151.414(D)(1)(a)), the court found that

mother did not maintain consistent and positive visitation with D.F. The testimony

demonstrated that D.F. acted out in mother’s presence and eventually refused to

attend visitation. The court noted that mother “seemed to be a trigger for [D.F.’s]

explosive behaviors.” The court further found that D.F. was bonded with his foster

mother. The testimony showed that D.F.’s foster mother was able to redirect and

deescalate his explosive behaviors.

       {¶15} With respect to the wishes of the child (R.C. 2151.414(D)(1)(b)), the

court found that D.F. wished to return to mother. However, the court also noted that

the guardian ad litem supported an award of permanent custody to HCJFS.

       {¶16} With     respect   to    the   custodial   history   of   the   child   (R.C.

2151.414(D)(1)(c)), the court determined that D.F. had been in HCJFS placement for

24 months.

       {¶17} With respect to the child’s need for legally secure placement (R.C.

2151.414(D)(1)(d)), the court found that mother showed no significant progress to



                                            5
                     OHIO FIRST DISTRICT COURT OF APPEALS



remedy the conditions that resulted in the removal of D.F. The court determined

that mother could not provide an appropriate placement because she failed to obtain

stable housing and income. The testimony also showed that mother did not have

reliable transportation or child care. The court further found that the alleged father

had abandoned D.F.      The record shows that no alternative placements availed

themselves to take custody of D.F.

       {¶18} Under these circumstances, clear-and-convincing evidence supports

the juvenile court’s determination that a grant of permanent custody was in D.F.’s

best interest. The award of permanent custody was supported by both the sufficiency

and the weight of the evidence.

                            III. Legal Custody of K.F.

       {¶19} Second, mother argues that the juvenile court erred by granting legal

custody of K.F. to J.M. Mother again contends that the juvenile court’s findings were

based upon insufficient evidence or against the manifest weight of the evidence.

       {¶20} In reviewing a juvenile court’s grant of legal custody, we apply an

abuse-of-discretion standard and determine whether the court’s best-interest

determination is supported by competent and credible evidence. In re E.B., 1st Dist.

Hamilton No. C-190050, 2019-Ohio-3943, ¶ 13; In re F.B.D., 1st Dist. Hamilton No.

C-180356, 2019-Ohio-2562, ¶ 11.

       {¶21} If a child is adjudicated abused, neglected, or dependent, the juvenile

court may choose from a number of dispositional alternatives. See R.C. 2151.353(A).

As relevant to this appeal, the juvenile court may choose to commit the child to the

temporary custody of a children-services agency, or award legal custody to a parent

or any person who requests legal custody of the child. R.C. 2151.353(A)(2) and

(A)(3). In doing so, the juvenile court is guided by the best interest of the child and



                                          6
                    OHIO FIRST DISTRICT COURT OF APPEALS



should apply the factors set forth in R.C. 2151.414(D). See In re A.W., 1st Dist.

Hamilton No. C-140142, 2015-Ohio-489, ¶ 8; In re Z., 1st Dist. Hamilton No. C-

190026, 2019-Ohio-1617, ¶ 29; In re E.R.M., 1st Dist. Hamilton No. C-190391, 2020-

Ohio-2806, ¶ 16.

       {¶22} With respect to the child’s interaction and interrelationship with

others (R.C. 2151.414(D)(1)(a)), the court found that K.F. regards J.M. as his father.

The court further found that K.F. was bonded to J.M. and the other members of the

household. J.M. transported K.F. to and from school every day, took him to after-

school activities, and attended school assemblies. The testimony showed that K.F.

was bonded with mother and his siblings. However, the court noted that mother did

not regularly call K.F. and displayed minimal involvement in his education.

       {¶23} The court made no findings with respect to the wishes of the child

(R.C. 2151.414(D)(1)(b)). However, the testimony showed that K.F. wished to remain

with J.M.

       {¶24} With    respect   to   the   custodial   history   of   the   child   (R.C.

2151.414(D)(1)(c)), the court found that K.F. had been in the custody of J.M. since

October 2017.

       {¶25} With respect to the child’s need for legally secure placement (R.C.

2151.414(D)(1)(d)), the juvenile court found that mother was unable to provide a

safe, stable home for her children. On the other hand, the court found that J.M.

consistently demonstrated income sufficient for the care of K.F. In addition, HCJFS

approved J.M.’s home study and had no concerns about his ability to provide a

permanent home for K.F. J.M. was also willing to facilitate visits between K.F. and

mother.




                                          7
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶26} Under these circumstances, the juvenile court did not err in

determining that a grant of legal custody to J.M. was in K.F.’s best interest. The

award of legal custody was supported by both the sufficiency and the weight of the

evidence.

                                       IV. Conclusion

       {¶27} For the foregoing reasons, mother’s sole assignment of error is

overruled and the judgment of the juvenile court is affirmed.

                                                                      Judgment affirmed.

M OCK , P.J., and B ERGERON , J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            8